Citation Nr: 1706666	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  07-28 009A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an initial compensable rating for hepatocellular carcinoma, status-post lateral partial hepatectomy for the period from October 1, 2012 to September 28, 2016.  


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that granted service connection for liver cancer, evaluated as 100 percent disabling from February 16, 2012 to September 30, 2012; and noncompensable thereafter. 

In May 2016, the Board granted a 100 percent rating for hepatocellular carcinoma, effective January 12, 2016; a total rating for compensation based on individual unemployability; and special monthly compensation at the housebound rate, effective January 12, 2016. 

The Board remanded the issue of entitlement to an initial compensable rating for hepatocellular carcinoma, status-post lateral partial hepatectomy for the period from October 1, 2012 to September 28, 2016; as well the issue of entitlement to an earlier effective date for the grant of service connection for coronary artery disease. The latter issue was remanded so that the Veteran could be provided with a statement of the case (SOC).  The RO issued the SOC in July 2016. Neither the Veteran nor his then representative submitted a substantive appeal; the issue was not certified to the Board and the agency of original jurisdiction took no other action that would have lead the Veteran to believe that issue was perfected for appeal.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009).  Because an appeal has not been perfected, the Board does not consider this issue to be before it.

In a July 2016 rating decision, the RO granted a 100 percent rating for hepatocellular carcinoma, effective September 29, 2015.

In October 2016, prior to recertification of the case to the Board, the Veteran's attorney withdrew his representation. The Veteran did not appoint a new representative. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


FINDING OF FACT

On February 14, 2017, the Board was notified by the RO that the Veteran had died that day.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

The Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  This action is in no way meant to prevent otherwise qualified parties from substituting for the Veteran in this appeal.  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  


ORDER

The appeal is dismissed.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


